Citation Nr: 1825742	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 858A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 5, 2014 for the award of a total disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1974 to August 1974 and from November 1974 to April 1977.  The Veteran also served on active duty in the United States Army from December 1980 to February 1981.  
This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted entitlement to individual unemployability effective April 5, 2014.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona. 

This issue was previously remanded in November 2013 for additional development.  


FINDING OF FACT

The issue of entitlement to an effective date earlier than April 5, 2014 for the award of a total disability rating based upon individual unemployability (TDIU) was previously adjudicated by a February 2016 Board decision.  That decision was not appealed and is final.


CONCLUSION OF LAW

The issue of entitlement to an effective date earlier than April 5, 2014 for the award of a TDIU, having been previously adjudicated by the Board in a final decision, is dismissed.  38 U.S.C. §§ 7103, 7104(b), 7105 (2012); 38 C.F.R. §§ 20.1000, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to an effective date earlier than April 5, 2014 for the award of a TDIU was previously before the Board in February 2016.  At that time, the Board denied the Veteran's earlier effective date claim.  The Veteran did not appeal the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court), nor did she file a motion for reconsideration.  As such, that decision is final.

Because the Board's February 2016 decision is determinative, as a matter of law, that the evidence did not show entitlement to an effective date earlier than April 5, 2014 for the award of a TDIU, the Veteran is collaterally estopped from relitigating the same issue.  38 U.S.C. § 7104(b); 38 C.F.R. §§ 20.1000, 20.1100.  See Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997) (holding where an unappealed final decision is determinative of an issue, a Veteran is collaterally estopped from relitigating the same issue based upon the same evidence). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  In the present case, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an effective date earlier than April 5, 2014 for the award of a TDIU, and the appeal is dismissed.

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).





	 (CONTINUED ON NEXT PAGE)



ORDER

The appeal as to the issue of entitlement to an effective date earlier than April 5, 2014 for the award of a TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


